

Exhibit 10.1


























 
FPIC INSURANCE GROUP, INC.
DEFERRED COMPENSATION PLAN


AS AMENDED AND RESTATED, EFFECTIVE JANUARY 1, 2005
 











































 


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan





ARTICLE I
Establishment and Purpose
 
1
   
ARTICLE II
Definitions 
 
1
   
ARTICLE III
Eligibility and Participation
 
8
   
ARTICLE IV
Deferral Elections
 
9
   
ARTICLE V
Modifications to Payment Schedules
 
12
   
ARTICLE VI
Company Contributions
 
13
   
ARTICLE VII
Valuation of Account Balances; Investments
 
14
   
ARTICLE VIII
Distributions and Withdrawals
 
15
   
ARTICLE IX
Administration
 
18
   
ARTICLE X
Amendment and Termination
 
20
   
ARTICLE XI
Informal Funding
 
21
   
ARTICLE XII
Claims
 
22
   
ARTICLE XIII
General Conditions
 
28




 



 


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan



ARTICLE I
Establishment and Purpose


FPIC Insurance Group, Inc. (the “Company”) maintains the FPIC Insurance Group,
Inc. Deferred Compensation Plan, originally adopted effective November 1, 1994,
as amended (the “Original Plan”). The Company hereby amends and restates the
Plan effective as of January 1, 2005 (the “2005 Plan” or the “Plan”). The
purpose of this amendment and restatement is to add certain plan features and to
comply with requirements of Code Section 409A for all Accounts regardless of
whether Deferrals occurred before or after January 1, 2005 (no “grandfathered”
Accounts).


The purpose of the Plan continues to be to attract and retain key employees by
providing each Participant with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A. The Plan is intended to be an
unfunded arrangement for eligible employees who are part of a select group of
management or highly compensated employees of the Company and its Affiliates (as
defined below) within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.




ARTICLE II
Definitions


2.1
Account. Account means a bookkeeping account maintained by the Plan
Administrator to record the Company’s payment obligation to a Participant as
determined under the terms of the Plan. The Plan Administrator may maintain one
or more Accounts to reflect amounts payable at different times and in different
forms pursuant to the terms of a Participant’s Deferral Election. Reference to
an Account means any such Account established by the Plan Administrator, as the
context requires. Accounts are intended to constitute unfunded obligations of
the Company within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
amount of the Company’s payment obligation from such Account as of the most
recent Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant on a Beneficiary Designation Form to receive payments to which a
Beneficiary is entitled in accordance with provisions of the Plan, provided that
the properly completed and signed Beneficiary Designation Form is received by
the Plan Administrator prior to the Participant’s death. The Participant’s
spouse, if living, otherwise the Participant’s estate, shall be the Beneficiary
if:



(i) the Participant has not designated a natural person or trust as Beneficiary,
or

Page 1 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

(ii) all designated Beneficiaries have predeceased the Participant.


A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless (i) the Participant designates such person as a Beneficiary
after dissolution of the marriage or (ii) such interest is ordered under a
domestic relations order described in Section 8.9.


2.5
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.6
Change in Control. Change in Control means the earliest to occur of the
following events:




 
(i) either (A) receipt by the Company of a report on Schedule 13D, or an
amendment to such a report, filed with the Securities and Exchange Commission
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the "1934
Act"), disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) ("Person"), is the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the outstanding stock of the Company, or (B) actual
knowledge by the Company of facts on the basis of which any Person is required
to file such a report on Schedule 13D, or to file an amendment to such a report,
with the SEC (or would be required to file such a report or amendment upon the
lapse of the applicable period of time specified in Section 13(d) of the 1934
Act) disclosing that such Person is the beneficial owner, directly or
indirectly, of twenty percent (20%) or more of the outstanding stock of the
Company;




 
(ii) purchase by any Person, other than the Company or an Affiliate of the
Company directly or indirectly wholly-owned by the Company, of shares pursuant
to a tender or exchange offer to acquire any stock of the Company (or securities
convertible into stock) for cash, securities or any other consideration provided
that, after consummation of the offer, such Person is the beneficial owner (as
defined in Rule 13d-3 under the 1934 Act regardless of whether the Company or
such Person would otherwise be subject to the 1934 Act), directly or indirectly,
of twenty percent (20%) or more of the outstanding stock of the Company
(calculated as provided in paragraph (d) of Rule 13d-3 under the 1934 Act in the
case of rights to acquire stock regardless of whether the Company or such Person
would otherwise be subject to the 1934 Act);




 
(iii) either (A) the filing, by any Person acquiring, directly or indirectly,
twenty percent (20%) or more of the outstanding stock of the Company of a
statement with the Florida Office of Insurance Regulation pursuant to Section
628.461 of the Florida Statutes or a successor statutory provision, or (B)
actual knowledge by the Company of facts on the basis of which any Person
acquiring, directly or indirectly, twenty percent (20%) or more of the
outstanding stock of the Company or a controlling company is required to file
such a statement pursuant to Section 628.461 of the Florida Statutes or a
successor statutory provision;


Page 2 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 

 
(iv) approval by the shareholders of the Company of (A) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of stock of the Company would be
converted into cash, securities or other property, other than a consolidation or
merger of the Company in which holders of its stock immediately prior to the
consolidation or merger have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the consolidation or
merger as immediately before, or (B) any consolidation or merger in which the
Company is the continuing or surviving corporation but in which the common
shareholders of the Company immediately prior to the consolidation or merger do
not hold at least a majority of the outstanding common stock of the continuing
or surviving corporation (except where such holders of common stock hold at
least a majority of the common stock of the corporation that owns all of the
common stock of the Company), or (C) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (D) any merger or consolidation of the Company
where, after the merger or consolidation, one Person owns 100% of the shares of
stock of the Company (except where the holders of the Company's common stock
immediately prior to such merger or consolidation own at least 90% of the
outstanding stock of such Person immediately after such merger or
consolidation);

                                                                                                                                                                                                                                                                                                                                                                                                                                        

 
(v) a change in the majority of the members of the Board within a 24-month
period unless the election or nomination for election by the Company's
shareholders of each new director was approved by the vote of at least
two-thirds (2/3) of the directors then still in office who were in office at the
beginning of the 24-month period; or




 
(vi) in the case of Participant that is an employee of an Affiliate, completion
of any transaction as a result of which such Affiliate ceases to be an Affiliate
of the Company.



2.7
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time. 



2.9
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder, as modified and replaced from time to time.
Reference to proposed Treasury Department regulations shall be construed as
reference to the corresponding provisions of the final Treasury Department
regulations when said regulations are published.

 
2.10
Committee. Subject to the provisions of Section 9.2, Committee (or “Deferred
Compensation Committee”) means at least three (3) officers of the Company
selected by the Compensation Committee of the Board of Directors of the Company
or by the Chief Executive Officer of the Company to administer the Plan.



2.11
Company. Company means FPIC Insurance Group, Inc.


Page 3 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

2.12
Company Contribution. Company Contribution means a credit by the Company to a
Participant’s Account(s) in accordance with the provisions of Article VI of the
Plan. Company Contributions are credited at the sole discretion of the Company
and the fact that a Company Contribution is credited in one year shall not
obligate the Company or any of its Affiliates to continue to make such Company
Contribution in subsequent years.



2.13
Compensation. Compensation means a Participant’s base salary, bonus, commission,
and directors’ and advisory board fees received from the Company or its
Affiliates, and such other cash or equity-based compensation (if any) approved
by the Plan Administrator, as Compensation that may be deferred under this Plan.
Notwithstanding the above, unless approved by the Plan Administrator,
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A;
and shall not include the value of exercised stock options, vested stock awards,
or interest accrued in any nonqualified plan.



2.14
Death Benefit. Death Benefit means payment to a Participant’s Beneficiary(ies)
of all remaining unpaid Account Balances as provided in Section 8.3 of the Plan.



2.15
Deferral. Deferral means the credits to a Participant’s Accounts attributable to
deferrals of Compensation described in Prop. Treas. Reg. Section 1.409A-1(b)(1)
and Earnings on such amounts as provided in Prop. Treas. Reg. Section
1.409A-1(b)(2), except where the context of the Plan clearly indicates
otherwise.



2.16
Deferral Election. Deferral Election means an agreement between a Participant
and the Company specifying any or all of the following: (i) the amount of each
component of Compensation subject to the Deferral Election; (ii) the investment
allocation described in Section 7.2; and (iii) the Payment Schedule. The Plan
Administrator may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Plan Administrator in the
Deferral Election agreement, Participants may defer up to 100% of their base
salary and up to 100% of other types of Compensation for a Plan Year; provided,
however, to the extent permissible under Code Section 409A, the Plan
Administrator may reduce a Participant’s Deferral Election as necessary to
permit sufficient non-deferred Compensation from which the Company may satisfy a
Participant’s obligations and elections regarding welfare plans and qualified
retirement plans and from which to satisfy tax withholding obligations, and/or
to conform the Deferral Election and the Plan to applicable law.



2.17
Director. Director means a member of the Board of Directors or the advisory
board of the Company’s subsidiary, First Professionals Insurance Company, Inc.



2.18
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.




Page 4 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

2.19
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of the Company or any Affiliate
selected in writing by the Plan Administrator. 

 
2.20
Employee. Employee means a full-time salaried employee of the Company or any
Affiliate.



2.21
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.22
Participant. Participant means an Eligible Employee or Director who satisfies
Section 3.1 and any other person with an Account Balance greater than zero,
regardless of whether such individual continues to be an Eligible Employee. A
Participant’s continued participation in the Plan shall be governed by Section
3.2 and Section 3.3 of the Plan.



2.23
Payment Schedule. Payment Schedule means the date(s) as of which payment(s)
under the Plan will commence and the form in which such payment(s) will be made.
The following rules apply:




 
(a)
Specified Date Payments. Payment from each Specified Date Account will be made
(or will commence) as of the first day of the month or year specified in the
Participant’s Deferral Election. Unless a Participant properly elects an
alternative form of payment in accordance with Articles IV and V, payment under
this paragraph will be made in a single lump sum. Alternative forms of payment
include a series of substantially equal annual installments payable over two (2)
to five (5) years. For purposes of Articles IV and V, a series of installment
payments will be treated as a single form of payment. All Specified Date
Accounts that have not been paid as of the date of the Participant’s Separation
from Service, death, or Change in Control will be paid as provided under (b) or
(c) below.




 
(b)
Separation Benefit. Payment of a Participant’s entire remaining Account will be
made, in accordance with the Participant’s proper election made in accordance
with Articles IV and V, as a combination of (i) a lump sum payment between 0%
and 100% of the Account Balance, payable during the earlier of the January or
July that is at least seven (7) months after the month in which the Participant
Separates from Service, plus (ii) any remaining Account Balance payable in a
series of substantially equal annual installments from two (2) to ten (10)
years, beginning the first anniversary of the payment of the lump sum. Any
combination lump sum plus installment payments elected by the Participant will
be treated as a single form of payment for purposes of Articles IV and V. If a
proper election has not been made by the Participant as described above, the
lump sum payment shall equal 100% of the Account Balance.




Page 5 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan


 
(c)
Death Benefit. Payment to a Participant’s Beneficiary(ies) in the event of death
shall be paid in a single lump sum, payable on the first day of the second month
following the receipt by the Company of notice of the Participant’s death.



2.24
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months in which the Participant performs services for the Company.
Organizational or individual performance criteria are considered pre-established
if established in writing by not later than ninety (90) days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-Based Compensation may include payments based on
performance criteria that are not approved by the Board of Directors or by the
stockholders of the Company. Performance-Based Compensation does not include any
amount or portion of any amount that will be paid either regardless of
performance, or based upon a level of performance that is substantially certain
to be met at the time the criteria is established. Performance criteria may be
subjective but must relate to the performance of the Participant, a group of
Employees that includes the Participant, the Company or an Affiliate, or a
business unit (which may include the Company or an Affiliate) for which the
Participant provides services. The determination that any subjective performance
criteria have been met shall not be made by the Participant or by a family
member of the Participant, or by a person under the supervision of the
Participant or a Participant’s family members where any amount of the
compensation of such person is controlled in whole or in part by the Participant
or such family member. Compensation based on Company or Affiliate stock may
constitute Performance-Based Compensation if it is based solely on an increase
in the value of such stock after the date of grant or award. The determination
of whether Compensation qualifies as “Performance-Based Compensation” will be
made in accordance with Prop. Treas. Reg. Section 1.409A-1(e) and subsequent
guidance.



2.25
Plan. Plan means the “FPIC Insurance Group, Inc. Deferred Compensation Plan” as
amended and restated from time to time.



2.26
Plan Administrator. Plan Administrator means the Committee, or such individuals
appointed by the Committee, acting pursuant to the powers and authority granted
under Section 9.1 of the Plan.



2.27
Plan Year. Plan Year means January 1 through December 31.



2.28
Retirement. Retirement means Separation from Service after attaining age 62. 



2.29
Separation Benefit. Separation Benefit shall mean a payment from a Participant’s
Separation Account to such Participant due to such Participant’s Separation from
Service. Payment of a Separation Benefit will be made as provided in Section 8.2
of the Plan.




Page 6 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

2.30
Separation Account. Separation Account means an Account established by the Plan
Administrator to record the amount payable to a Participant due to his or her
Separation from Service.



2.31
Separation from Service (or “Separates from Service”). An Employee incurs a
Separation from Service (Separates from Service) when he or she ceases to be an
employee of the Company or any of its Affiliates other than due to death or
Disability. A Director or advisory board member incurs a Separation from Service
(Separates from Service) on the first day the Director is no longer performing
services for the Company in the capacity of a Director. The occurrence of a
Separation from Service is determined by the Plan Administrator under the facts
and circumstances and in accordance with Code Section 409A.  



 
An Employee’s absence from work due to military leave, sick leave, or other bona
fide leave of absence (such as temporary employment by the government) shall not
constitute a Separation from Service if the period of such leave does not exceed
six months or such longer period as is provided either by statute or by
contract. If the period of leave exceeds six months and the Employee’s right to
reemployment (or reinstatement in the case of a Director) after such extended
leave is not provided either by statute or by contract, the Employee shall be
deemed to have incurred a Separation from Service on the first day immediately
following such six-month period.

 
 
An Employee not described under the preceding leave of absence provisions is
deemed to have incurred a Separation from Service if he or she provides services
to the Company or an Affiliate at an annual rate that is less than 20% of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or the actual period of employment, if less than
three years) and the annual remuneration for such services is at least equal to
20% of the average annual remuneration earned, on average, during the
immediately preceding three full calendar years of employment (or the actual
period of employment, if less than three years).

 
 
Where an Employee continues to provide services to a previous employer in a
capacity other than as an employee, a Separation from Service will not be deemed
to have occurred if the former employee is providing services at an annual rate
that is 50% or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or the actual period of
employment, if less than three years) and the annual remuneration for such
services is 50% or more of the average annual remuneration earned during the
final three full calendar years of employment (or the actual period of
employment, if less than three years). For these purposes, the annual rate of
providing services is determined based upon the measurement used to determine
the service provider’s base compensation (e.g., amounts of time required to earn
a salary, hourly wages, or payments for specific projects).



 
A Director will not be considered to have a Separation from Service unless the
termination of his or her contractual relationship with the Company and its
Affiliates constitutes a good-faith and complete termination of the contractual
relationship. A good



Page 7 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 
 
faith and complete termination of the contractual relationship shall not exist
if the Director anticipates a renewal of the contractual relationship or the
Director becoming an employee of the Company or any of its Affiliates.

 
2.32
Specified Date Account. A Specified Date Account means an Account established
pursuant to Section 4.4 that will be paid (or that will commence to be paid) at
a future date as specified in the Participant’s Deferral Election. Unless
otherwise determined by the Plan Administrator, a Participant may maintain no
more than five (5) Specified Date Accounts. A Specified Date Account may be
identified in enrollment materials as an “In-Service Account”.



2.33
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have the
meaning specified in Prop. Treas. Reg. Section 1.409A-1(d).



2.34
Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code section
152(a)); loss of the Participant’s or Beneficiary’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or Beneficiary. For example, the
imminent foreclosure of or eviction from the Participant’s or Beneficiary’s
primary residence may constitute an Unforeseeable Emergency. In addition, the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the costs of prescription drug medication, may constitute an
Unforeseeable Emergency. Finally, the need to pay for the funeral expenses of a
spouse or a dependent (as defined in Code section 152(a)) may also constitute an
Unforeseeable Emergency. Except as otherwise provided in this section, the
purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies. Whether a Participant or Beneficiary is faced with an Unforeseeable
Emergency permitting a distribution under section 8.4 of the Plan is to be
determined by the Plan Administrator based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan or
another Company plan.



2.35
Valuation Date. Valuation Date shall mean each Business Day or such other dates
as specified by the Plan Administrator.



2.36
Year of Service. A Year of Service shall mean each 12-month period of continuous
service with the Company.





ARTICLE III

Page 8 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

Eligibility and Participation


3.1
Eligibility and Participation. An individual becomes eligible to file a Deferral
Election upon becoming an Eligible Employee or Director. An Eligible Employee or
Director becomes a Participant upon the earlier to occur of (i) a credit of
Company Contributions under Article VI or (ii) filing his or her initial
Deferral Election in accordance with Article IV.



3.2
Duration. A Participant shall be eligible to defer Compensation, and an Eligible
Employee or Director shall be eligible to receive allocations of Company
Contributions, subject to the terms of the Plan, for as long as such person is
an Eligible Employee (or, in the case of a Director, Separates from Service). A
Participant who is no longer an Eligible Employee or Director but continues to
be employed by or provides services to the Company may not defer Compensation
under the Plan but may otherwise exercise all of the rights of a Participant
under the Plan with respect to his or her Account(s). On and after a Separation
from Service, a Participant shall remain a Participant as long as his or her
Account Balance is greater than zero and during such time may continue to make
allocation elections as provided in Section 7.2. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.



3.3
Revocation of Future Participation. Notwithstanding the provisions of Section
3.2, the Committee may, in its discretion, revoke a Participant’s eligibility to
make future Deferrals under this Plan. Such revocation will not affect in any
manner a Participant’s Account Balance or other terms of this Plan.






Page 9 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

ARTICLE IV
Deferral Elections


4.1
Deferral Elections, Generally. 




 
(a)
An Eligible Employee or Director shall submit a Deferral Election during the
enrollment periods established by the Plan Administrator and in the manner
specified by the Plan Administrator, but in any event, in accordance with
Section 4.2. A Deferral Election that is not timely filed with respect to a
service period or component of Compensation shall be considered void and shall
have no effect with respect to such service period or Compensation.

 

 
(b)
Each Deferral Election will specify the amount of Deferrals and the allocation
of Deferrals to the Participant’s subaccounts. A Participant may specify in his
or her initial Deferral Election the Payment Schedule for each Account in the
manner set forth in Section 4.4. If the time and form of payment for any Account
is not specified in a Deferral Election, the time and form of payment shall be
the time and form specified in Section 2.24.

 


4.2
Timing Requirements for Deferral Elections.




 
(a)
First Year of Eligibility. Upon becoming an Eligible Employee or Director, and
subject to this paragraph (a), the Eligible Employee or Director has up to 30
days to submit a Deferral Election with respect to Compensation earned during
such year. The Deferral Election described in this paragraph becomes irrevocable
on the first day following such 30th day. An Eligible Employee or Director may
file a Deferral Election under this Section 4.2(a) only if he or she does not
participate in any other “account balance plan” as defined in Prop. Treas. Reg.
Section 1.409A-1(c)(i)(A) maintained by the Company or an Affiliate, other than
as permitted in Prop. Treas. Reg. Section 1.409A-1(c)(ii).
 
Except as described in paragraph (e) below, a Deferral Election filed under this
Section 4.2(a) applies to Compensation earned on and after the date the Deferral
Election becomes irrevocable. For Compensation that is earned based upon a
specified performance period (e.g., over a calendar year or fiscal year), where
a Deferral Election is made in the first year of eligibility but after the
beginning of the service period, unless the Compensation may be timely deferred
under this Section 4.2(c), the election will be deemed to apply to Compensation
paid for services performed subsequent to the election if the election applies
to the portion of the Compensation equal to the total amount of the Compensation
for the service period multiplied by the ratio of the number of days remaining
in the performance period after the Deferral Election becomes irrevocable over
the total number of days in the performance period.

 

 
(b)
Prior Year Deferrals. Eligible Employees, Directors and Participants may defer
Compensation by filing a Deferral Election no later than December 31 of the year


Page 10 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 
 

 
 
prior to the year in which such Compensation is earned. A Deferral Election
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.




 
(c)
Effective for the 2007 calendar year only (and any other performance period
selected by the Plan Administrator), a Deferral Election may be filed with
respect to Performance-Based Compensation, provided that:

 

 
      (i)
the Participant performs services continuously from a date no later than the
first date of the period for which the performance criteria for such
Performance-Based Compensation are measured through a date no earlier than the
date upon which the Participant submits a Deferral Election;

 

 
      (ii)
the Deferral Election is submitted no later than the date that is six months
before the end of the performance period during which such Performance-Based
Compensation is earned; and

 

 
      (iii)
in no event may an election to defer Performance-Based Compensation be made
after such Performance-Based Compensation has become both substantially certain
to be paid and readily ascertainable.

 
A Deferral Election becomes irrevocable with respect to Performance-Based
Compensation as of the day immediately following the date described in paragraph
(c)(ii).



 
(d)
Short-Term Deferrals. If permitted by the Plan Administrator, in its sole
discretion, compensation that meets the definition of a “short-term deferral”
described in Prop. Treas. Reg. Section 1.409A-1(b)(4) may be deferred under a
Deferral Election filed not later than twelve (12) months prior to the date on
which the Substantial Risk of Forfeiture lapses. The Payment Schedule for such
Deferral must specify a commencement date no earlier than five (5) years after
the forfeiture restriction lapses.




 
(e)
Unforeseeable Emergency/Hardship Withdrawal. If the Participant incurs an
Unforeseeable Emergency under this Plan or if the termination of a deferral
election under this Plan is required for the Participant to obtain a hardship
distribution under the Company’s or an Affiliate’s qualified retirement plan
containing a qualified cash or deferred arrangement under Code Section 401(k),
then any Deferral Election shall immediately terminate with respect to
Compensation earned during the remainder of such Plan Year.




 
(f)
Transition Relief; Deferral Elections Filed by March 15, 2005. Notwithstanding
the foregoing and any other provisions in the Plan concerning timing of initial
deferral elections to the contrary, the Plan Administrator has the authority,
pursuant to transition relief provided in Q&A 21 of Notice 2005-1, to permit
Participants to make or modify Deferral Elections with respect to Deferrals


Page 11 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 



 
 
subject to Code Section 409A that relate all or in part to services performed on
or before December 31, 2005, so long as: (i) a Deferral Election with respect to
such compensation is properly filed with the Plan Administrator prior to March
15, 2005; and (ii) the amounts to which the Deferral Election relate have not
been paid or become payable prior to the election.

 

 
(g)
Transition Relief; Revocation, Termination During 2005. Notwithstanding any
provisions in the Plan concerning the prohibition of payments to Participants
upon a termination of participation in the Plan or the cancellation of a
Deferral Election during a Plan Year to the contrary, the Plan Administrator has
the authority, pursuant to transition relief provided in Q&A 20 of Notice
2005-1, to permit a Participant, pursuant to procedures established by the Plan
Administrator, to: (i) elect to terminate, or partially terminate, participation
in the Plan and receive payment of that portion of his or her vested Account
Balance payable under the Plan corresponding to the portion of the Plan to which
the termination applies; or (ii) elect to cancel or reduce a Deferral Election
with regard to amounts subject to Code Section 409A. An election by a
Participant permitted in (i) or (ii) above, shall be made and shall result in
payment no later than December 31, 2005.



4.3
“Evergreen” Deferral Elections. The Plan Administrator, in its discretion, may
provide in the Deferral Election that such Deferral Election will continue in
effect for each subsequent year or performance period. Such “evergreen” Deferral
Elections will become effective with respect to an item of Compensation on the
date such election becomes irrevocable under Section 4.2. An evergreen Deferral
Election may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under Section 4.2. A
Participant whose Deferral Election is suspended due to an Unforeseeable
Emergency will be required to file a new Deferral Election under this Article IV
in order to continue making Deferrals under the Plan.



4.4
Specified Date Elections. A Participant’s Deferral Election may establish a
Specified Date Account by allocating deferrals and contributions to such Account
and specifying the Payment Schedule for Deferrals and Earnings credited to such
Account. 




 
(a)
Allocation of Deferrals. A Deferral Election may allocate Deferrals to one or
more Specified Date Accounts. The Plan Administrator may, in its discretion,
establish a minimum deferral period (for example, the third Plan Year following
the year Compensation subject to the Deferral Election is earned).




 
(b)
Effect of Earlier Separation from Service or Death. In the event of a Separation
from Service, or death, the unpaid balance of any Specified Date Account will be
paid according to the Participant’s Deferral Election applicable to such
triggering event.



4.5
Deductions from Pay. The Plan Administrator has the authority to determine the
payroll practices under which any component of Compensation subject to a
Deferral Election will be deducted from a Participant’s Compensation.


Page 12 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

 
 
ARTICLE V
Modifications to Payment Schedules


5.1
Participant’s Right to Modify. Subject to Section 5.2, a Participant may modify
the Payment Schedule with respect to an Account, provided such modification
complies with the requirements of Sections 5.1(a) and (b). 




 
(a)
Time of Election. The date on which a modification election is submitted to the
Plan Administrator must be at least twelve (12) months prior to the date on
which payment commences under the Payment Schedule in effect for the applicable
Account prior to modification, and the date payments commence under the modified
Payment Schedule must occur no earlier than five (5) years after the date
payment would have commenced under the Payment Schedule in effect prior to the
effective date of the modification election. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.




 
(b)
Effective Date.  Once received by the Plan Administrator, a modification
election described in Section 5.1(a) may not be further modified, except by new
election under 5.1(a). A modification election becomes effective on the date
that is twelve (12) months after the date the modification is received by the
Plan Administrator.




 
(c)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account to which it applies, and shall not be construed to affect the Payment
Schedules of any other Accounts.




 
(d)
Effect of Modification Election Upon Death or Disability.  A modification to the
form of payment from any Account that would also change the form of payment upon
the Participant’s death will be effective at the time specified in Section
5.1(b) above. Payment will be made in accordance with Section 2.23, without
regard to the five-year requirement specified in Section 5.1(a).



5.2
Modifications Authorized Under Notice 2005-1, Notice 2006-79 and Proposed
Regulations. Notwithstanding any provision of this Plan to the contrary, during
calendar year 2006 and 2007, a Participant may modify any Payment Schedule of
any Account without regard to the requirements of Section 5.1(a) and (b);
provided, however, that any modification election purporting to modify an
Account with a Payment Schedule commencing during the same Plan Year as the Plan
Year during which the election to modify is made, or which would cause the
commencement date of the Payment Schedule for an Account to be accelerated into
the same Plan Year as the Plan Year during which the election to modify is made
shall be null and void to the extent such election is inconsistent with the
requirements of Code Section 409A. The Plan Administrator has the authority to
prescribe the time and manner under which such modifications may be made.


Page 13 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan





ARTICLE VI
Company Contributions


6.1
Company Contributions. The Company may, from time to time in its sole and
absolute discretion, credit Company Contributions to any Participant in any
amount determined by the Company. Such contributions will be credited to a
Participant’s Separation Account.



6.2
Vesting. Company Contributions, and the Earnings thereon, shall vest in
accordance with the vesting schedule(s) established by the Committee at the time
the Company Contribution is made. All Company Contributions shall become 100%
vested upon the occurrence of the earliest of: (i) the death of the Participant;
(ii) Retirement of the Participant, (iii) Separation from Service within thirty
six (36) months after a Change in Control or (iv) termination of the Plan
following a Change in Control. The Company may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 6.2
shall be forfeited. 





ARTICLE VII
Valuation of Account Balances; Investments


7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Deferral
Election. Company Contributions shall be credited in accordance with the
provisions of Article VI, as determined by the Plan Administrator. Valuation of
Accounts shall be performed under procedures approved by the Plan Administrator.



7.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Plan Administrator, in accordance
with the provisions of this Section 7.2 (“investment allocation”).




 
(a)
Investment Options. Investment options will consist of actual investments, which
may include stocks, bonds, mutual fund shares, and other investments. The
Committee, in its sole discretion, shall be permitted to add or remove
investment funds from the Plan menu from time to time provided that any such
additions or removals of investment funds shall not be effective with respect to
any period prior to the effective date of such change.




 
(b)
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any


Page 14 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 



 
 
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.

 

 
 
A Participant’s Deferral Election shall specify the investment allocation for
Deferrals. Deferrals may be allocated among the investment options in increments
of 1%. The Participant’s investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Plan Administrator, the next Business Day. The investment
allocation specified in such Deferral Election will remain in effect until the
Participant modifies the investment allocation in accordance with procedures
adopted by the Plan Administrator.

 

 
 
Participants also may re-allocate current Account Balances among the investment
options in increments of 1% by filing a new investment allocation at the time
and in the form specified by the Plan Administrator. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Plan
Administrator, the next Business Day. The investment allocation shall apply
prospectively to the Account or Accounts identified in the allocation.

 

 
(c)
Unallocated Deferrals and Accounts. If any portion of a Deferral or Account
Balance has not been allocated to an investment option, such portion shall be
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.





ARTICLE VIII
Distribution and Withdrawals


8.1
Specified Date Accounts. Subject to Section 4.4(b) the vested Account Balance of
each Specified Date Account will be paid in accordance with the Payment Schedule
in effect for such Account and the provisions of Sections 8.6.



8.2
Separation Payments. In the event of the Participant’s Separation from Service
prior to receiving all payments from his or her Accounts, the Participant’s
remaining Account Balance will be paid in accordance with the Payment Schedule
in effect for the Separation Benefit and the provisions of Sections 8.6. If the
Separation from Service occurs after a Change in Control, payment will be made
in accordance with Section 8.5.



8.3
Death Benefit. In the event of the Participant’s death prior to receiving all
payments from his or her Accounts, the Participant’s remaining Account Balances
will be paid in a single lump sum as provided in Section 2.23 to the
Participant’s Beneficiaries.  




Page 15 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

8.4
Unforeseeable Emergency. A Participant shall submit a written notification to
the Plan Administrator to receive a distribution from his or her vested Accounts
if the Participant experiences an Unforeseeable Emergency. Distributions of
amounts in the event of an Unforeseeable Emergency are limited to the extent
reasonably needed to satisfy the emergency need which cannot be met from other
sources. The amount of such distribution shall be subtracted first from the
vested portion of the Participant's Separation Account until depleted and then
from the vested Specified Date Accounts, beginning with the Specified Date
Account with the latest payment commencement date. For purposes of the preceding
sentence, any minimum deferral requirement specified in the Plan or Section 5.1
shall not apply. A distribution under this paragraph shall be considered
mandatory until such time as the Plan Administrator determines that
distributions upon Unforeseeable Emergency may be made on a discretionary basis
under Code Section 409A (at which point they will become discretionary and
payable upon the Company’s receipt of proper application of the Participant).



8.5
Change in Control. Regardless of his or her Deferral Election, a Participant who
incurs a Separation from Service within thirty-six (36) months following the
date of a Change in Control shall receive payment of his or her Accounts in a
single lump sum at the time specified in Section 2.23(b) and in accordance with
the provisions of Section 8.6.



8.6
Valuation and Payment. Payment amounts will be based on the valuation of the
applicable vested Account Balance as of the Valuation Date specified by the Plan
Administrator in its discretion.

 
 
Payment is treated as made upon the payment commencement date under the
applicable Payment Schedule if the payment is made on or after such date in the
same calendar year or by March 15 of the calendar year following the date
specified under the arrangement.  If a calculation of the amount of the payment
is not administratively practical due to events beyond the control of the
Participant, a Beneficiary or the Participant’s estate, the payment will be
treated as made upon the date specified under the Payment Schedule if the
payment is made during the first calendar year in which the payment becomes
administratively practicable.


8.7
Installments; Declining Balance Calculation. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b):




 
(a)
equals the Account Balance as of the Valuation Date and

 
(b)
equals the remaining number of installment payments.



8.8
“De Minimis Account” Balance. Any provision in this Plan to the contrary
notwithstanding, payment to a Participant or Beneficiary will be made in a
single lump


Page 16 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 


 
sum, provided (i) the payment accompanies the payment of the entirety of the
Participant’s interest in the Plan and all similar arrangements that constitute
a nonqualified deferred compensation arrangement under Prop. Treas. Reg. Section
1.409A-1(c); and (ii) the payment is not greater than $25,000. Payment under
this Section shall be made on or before the later of December 31 of the calendar
year in which occurs the Participant’s Separation from Service (if applicable),
or the 15th day of the third month following the Participant’s Separation from
Service (if applicable). Any Payment Schedule contrary to the provisions of this
Section 8.8 shall be null and void.



8.9
Domestic Relations Order. Notwithstanding any benefit, Payment Schedule or other
provision of this Plan regarding the time and form of payment, and to the extent
permitted by Code Section 409A, the Plan Administrator may pay all or a portion
of a Participant’s Accounts to an “alternate payee” as specified under the terms
of a domestic relations order (defined in Code Section 414(p)(1)(B)). If a time
or form of payment is not specified in such order, payment will be made to such
alternate payee(s) in a single lump sum as soon as is administratively practical
following the Plan Administrator’s determination that the order meets the
requirements of this Section 8.9. 



8.10
Payment of Employment Taxes. The Plan Administrator may permit payment of (i)
Federal Insurance Contributions Act (FICA) tax imposed on Deferrals and Company
Contributions (ii) any related federal, state, local and foreign tax law
withholding obligations arising in connection with payment of the FICA Amount
(as defined under Treasury regulations), and (iii) to pay the additional income
tax at the source on wages attributable to the pyramiding of wages and taxes as
a result of payments under (i) and (ii). The total amount of the payment under
this Section shall not exceed the FICA Amount and the income tax withholding
related to the FICA Amount.



8.11
Permissible Payment Delays. The Company will delay any payment to a Participant
upon the Company’s reasonable anticipation of one or more of the following:




 
(a)
The Company’s income tax deduction with respect to such payment would be limited
or eliminated by application of Code Section 162(m); provided that such payment
will be made either at the earliest date on which the Company reasonably
anticipates that the deduction will not be so limited or eliminated or the
calendar year in which the Participant incurs a Separation from Service; or




 
(b)
Making such payment after a Change in Control would violate a term of a loan
agreement to which the Company or an Affiliate is a party, or other similar
contract to which the Company, or an Affiliate, is a party, and such violation
would cause material harm to the Company or an Affiliate; provided that payment
will be made at the earliest date on which the Company reasonably anticipates
that making the payment will not cause such violation or such violation will not
cause material harm to the Company and subject to such other requirements as are
specified under Code Section 409A; or




 
(c)
Making such payment would violate federal securities laws or other applicable
law; provided that payment will be made at the earliest date which the Company






Page 17 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan


 
 
anticipates that the making of the payment will not cause such violation, and
subject to such other requirements as are specified under Code Section 409A.





ARTICLE IX
Administration


9.1
Plan Administration. This Plan shall be administered by the Plan Administrator
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Plan Administrator and resolved in accordance with the claims
procedures in Article XII.



The Company shall, with respect to the Plan Administrator identified under this
Section or Section 9.2, (i) pay all reasonable expenses and fees of the Plan
Administrator, (ii) indemnify the Plan Administrator (including individual
Committee members) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Plan Administrator hereunder, except with respect to matters
resulting from the Plan Administrator’s gross negligence or willful misconduct
and (iii) supply full and timely information to the Plan Administrator on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Plan Administrator may reasonably require.


9.2
Administration Upon Change in Control. Upon a Change in Control, the individuals
serving on the Committee immediately prior to such Change in Control, shall
continue to act as the Committee until their death, disability, resignation or
removal. After a Change in Control (i) members of the Committee may not be added
except to replace a former member who has ceased to serve and (ii) such
replacement members shall be appointed, and members of the Committee may only be
removed, by a majority of the persons who are serving on the Board of Directors
of the Company immediately prior to such Change in Control.



9.3
Withholding. The Company shall have the right to withhold from any payment due
under the Plan (or any amount deferred into the Plan) any taxes required by law
to be withheld in respect of such payment (or Deferral).



9.4
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which it delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Plan
Administrator, the Committee and their agents, against all claims, liabilities,
fines and penalties, and all expenses reasonably incurred by or imposed upon him
or it (including but not limited to reasonable attorney fees) which arise as a
result of his or its actions or failure to act in connection with the operation
and administration of the Plan to the extent lawfully allowable and to the
extent


Page 18 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 


 
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise.

 
9.5
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.






Page 19 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

ARTICLE X
Amendment and Termination


10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Section 10.1.




 
(a)
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time, provided that any such amendment shall not reduce the
vested Account Balances of any Participant accrued as of the date of any such
amendment or restatement (as if the Participant had incurred a voluntary
Separation from Service on such date) or reduce any rights of a Participant
under the Plan or other Plan features with respect to Deferrals made prior to
the date of any such amendment or restatement without the consent of the
Participant. The Board of Directors may delegate to the Plan Administrator the
authority to amend the Plan without the consent of the Board of Directors for
the purpose of (i) conforming the Plan to the requirements of law, (ii) to
facilitate administration, (iii) to clarify provisions based on the Plan
Administrator’s interpretation of the document and (iv) to make such other
amendments as the Board of Directors may authorize. Notwithstanding the
foregoing, the Plan may not be amended after a Change in Control, except to the
extent necessary to comply with the requirements of law and then only if such
amendment does not reduce the Account Balances (whether vested or unvested) or
rights of any Participant or Beneficiary.




 
(b)
Termination. The Company, by action taken by its Board of Directors , may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time under the following conditions and provided the
Company complies with the vesting requirements of Section 6.2.




 
(1)
Company’s Discretion. The Company may terminate the Plan in its discretion,
provided that (i) all arrangements sponsored by the Company that would be
aggregated with any terminated arrangement under Prop. Treas. Regulation Section
1.409A-1(c) if the same Participant participated in all of the arrangements, are
terminated; (ii) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within 12
months of the termination of the arrangements (iii) all payments are made within
24 months of the termination of the arrangements, and (iv) the Company or its
Affiliates do not adopt a new arrangement that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in both arrangements, at any time within five years following the
date of termination of the arrangement.




 
(2)
Change in Control. The Company may terminate the Plan within the thirty (30)
days preceding or the twelve months following a Change in Control (as defined in
Section 1.409A-2(g)(4)(i)). For purposes of this


Page 20 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 



 
 
paragraph, a Change in Control shall be defined as provided in Prop. Treas. Reg.
Section 1.409A-2(g)(4)(i). The Plan is considered terminated under this
paragraph only if all substantially similar arrangements are terminated, and all
participants under such arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve months of
the termination of such arrangements.

 

 
(3)
Dissolution; Bankruptcy Court Order. The Company may terminate the Plan within
12 months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 403(b)(1)(A),
provided that the vested Account Balances are included in Participants’ gross
incomes in the latest of (i) the calendar year in which the Plan terminates;
(ii) the calendar year in which the amount is no longer subject to a substantial
risk of forfeiture, or (iii) the first calendar year in which the payment is
administratively practicable.



10.2
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Plan Administrator, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Deferral
Election any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A. If, after application of the preceding sentence,
the Plan Administrator determines that a Participant’s Accounts are taxable or
if such Participant receives a notice of deficiency from the Internal Revenue
Service due to a violation of Code Section 409A, such Participant will receive
payment from his or her Accounts in a single lump sum. The amount of the payment
shall not exceed the lesser of (i) the Participant’s Account Balance or (ii) an
amount equal to the amount of income included in taxable income as a result of
such violation, plus an additional amount, to the extent permissible under
Treasury Department regulations, for penalties under Code Section 409A, other
taxes and interest or other costs. Payment under this Section 10.2, including
the amount of any taxes, penalties, interest or other costs, shall be applied
against the Participant’s Accounts and shall constitute fulfillment of the
Company’s payment obligation to such Participant under the Plan to the extent of
any such payments.





ARTICLE XI
Informal Funding


11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, an Affiliate, or a trust
described in Section 11.2. No Participant, spouse or Beneficiary shall have any
right, title or interest whatever in assets of the Company or an Affiliate.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company or its Affiliates and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive


Page 21 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 


 
payments from the Company hereunder, such rights are no greater than the right
of an unsecured general creditor of the Company.



11.2
Rabbi Trust. The Company or an Affiliate may, at its sole discretion, establish
a grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Company or from the assets of any such rabbi trust.
Payment from any such source shall reduce the Company’s obligation to the
Participant or Beneficiary under the Plan.

 
11.3
Affiliate Contribution. If an Eligible Employee or Director of an Affiliate
becomes a Participant in this Plan, the applicable Affiliate shall promptly
forward all deferrals elected hereunder to the Company and shall provide to the
Company, upon request, its allocable share of any Company Contribution for any
such Participant.

 



Page 22 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

ARTICLE XII
Claims


12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Plan Administrator which shall make all
determinations concerning such claim. Any claim filed with the Plan
Administrator and any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (the “Claimant”).



12.2
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within ninety (90) days of the Plan Administrator’s receipt of the
Claimant's claim for benefits. If the Plan Administrator determines that it
needs additional time to review the claim, the Plan Administrator will provide
the Claimant with a notice of the extension before the end of the initial ninety
(90) day period. The extension will not be more than ninety (90) days from the
end of the initial ninety (90) day period and the notice of extension will
explain the special circumstances that require the extension and the date by
which the Plan Administrator expects to make a decision.



12.3
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



12.4
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated by the Committee to hear such appeals (the “Appeals
Committee). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination,(ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Appeals Committee may, in its sole discretion and if it
deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.




 
(a)
In General.  Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the Appeals Committee no later than sixty
(60) days after receipt of the written notification of such claim denial. The


Page 23 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan
 



 
 
Appeals Committee shall make its decision regarding the merits of the denied
claim within sixty (60) days following receipt of the appeal (or within one
hundred and twenty (120) days after such receipt, in a case where there are
special circumstances requiring extension of time for reviewing the appealed
claim). If an extension of time for reviewing the appeal is required because of
special circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

 

 
(b)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The decision on review shall set forth (i)
the specific reason or reasons for the denial, (ii) specific references to the
pertinent Plan provisions on which the denial is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant
(as defined above) to the Claimant’s claim, and (iv) a statement describing any
voluntary appeal procedures offered by the plan and a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA.




 
(c)
Authority of Appeals Committee; Fees and Expenses. The Appeals Committee shall
have the exclusive authority at the appeals stage to interpret the terms of the
Plan and resolve appeals under the Claims Procedure.

 

 
 
The Company shall, with respect to the Plan Administrator identified under this
Section, (i) pay all reasonable expense and fees of the Appeals Committee, (ii)
indemnify the Appeals Committee (including individual committee members) against
any costs, expenses and liabilities including, without limitation, attorneys’
fees and expenses arising in connection with the performance of the Appeals
Committee hereunder, except with respect to matters resulting from the Appeals
Committee’s gross negligence or willful misconduct and (iii) supply full and
timely information to the Appeals Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Appeals
Committee may reasonably require.



12.5
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



 
If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly-situated
Participant or

 
 
Page 24 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

 
 
Beneficiary, in whole or in part, the Company shall reimburse such Participant
or Beneficiary for all legal costs, expenses, attorneys’ fees and such other
liabilities incurred as a result of such proceedings.

 
12.6
Discretion of Committee. All interpretations, determinations and decisions of
the Appeals Committee with respect to any claim shall be made in its sole
discretion, and shall be final and conclusive.



12.7
Arbitration. 

 

 
(a)
Before a Change in Control. If, prior to a Change in Control, any dispute,
controversy or claim between the Company or any Affiliate and a Participant or
Beneficiary out of or relating to or concerning the provisions of the Plan is
not resolved through the claims procedure set forth in Article XII, such
dispute, controversy or claim shall be settled by arbitration before a neutral
arbitrator through arbitration administered by the American Arbitration
Association in the location where the Company maintains its principal place of
business, in accordance with the United States Arbitration Act (9 USC, § 1 et
seq.) and the rules of the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes. All awards of the arbitration
shall be final, binding and non-appealable, and judgment upon the award of the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitration shall take place at a time noticed by the American Arbitration
Association regardless of whether one of the parties fails or refuses to
participate. The arbitrator shall have authority to award any remedy or relief
that a court of competent jurisdiction could order or grant, including, without
limitation, specific performance of any obligation created under this Plan, the
issuance of an injunction or other provisional relief, or the imposition of
sanctions for abuse or frustration of the arbitration process. The parties shall
be entitled to engage in reasonable discovery, including a request for the
production of relevant documents. Depositions may be ordered by the arbitrator
upon a showing of need. The foregoing provisions shall not preclude the Company
or Affiliate from bringing an action in any court of competent jurisdiction for
injunctive or other provisional relief as the Company or Affiliate may determine
is necessary or appropriate. The costs of the arbitrator shall be paid by the
Company or Affiliate, but the Participant or Beneficiary shall be responsible
for the costs of his or her advisors.




 
(b)
After Change in Control. If, after the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Company or an Affiliate out of or relating to or concerning the provisions
of the Plan, such dispute, controversy or claim shall be finally settled by a
court of competent jurisdiction which, notwithstanding any other provision of
the Plan, shall apply a de novo standard of review to any determination made by
the Company, the Board or the Appeals Committee (or their permitted delegatee).




Page 25 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan

ARTICLE XIII
General Conditions


13.1
Anti-assignment Rule. Except to the extent permitted by Section 8.10, no
interest of any Participant, spouse or Beneficiary under this Plan and no
benefit payable hereunder shall be assigned as security for a loan, and any such
purported assignment shall be null, void and of no effect, nor shall any such
interest or any such benefit be subject in any manner, either voluntarily or
involuntarily, to anticipation, sale, transfer, assignment or encumbrance by or
through any Participant, spouse or Beneficiary.



13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company, any Affiliate, or
any of the Company’s subsidiaries or affiliated companies. The right and power
of the Company or an Affiliate to dismiss or discharge an Employee or Director
is expressly reserved.



Notwithstanding the provisions of Section 10.2, the Company makes no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.


13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company, an
Affiliate, or any of the Company’s subsidiaries or affiliated companies.



13.4
Notice. Any notice or filing required or permitted to be delivered to the Plan
Administrator under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Plan Administrator.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission by mail shall be sent to the Company or any
Affiliate by certified mail to:





FPIC INSURANCE GROUP, INC
ATTN: GENERAL COUNSEL
225 WATER STREET, SUITE 1400
JACKSONVILLE, FLORIDA 32202


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.


Page 26 of 29


FPIC Insurance Group, Inc. 2005 Deferred Compensation Plan



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administrator may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Governing Law. To the extent not preempted by ERISA, the laws of the state in
which the Company maintains its principal place of business shall govern the
construction and administration of the Plan.







IN WITNESS WHEREOF, the undersigned executed this Plan as of the 9th day of
March, 2007 to be effective as of the Effective Date.




FPIC Insurance Group, Inc.


By: Pamela D. Harvey            (Print Name)


Its: Vice President and Controller     (Title)
 


/s/ Pamela D. Harvey              (Signature)






CORP\1223588.2
 
 
Page 27 of 29

--------------------------------------------------------------------------------

